Dodge, J.
A final order in a. civil contempt proceeding is appealable as being one affecting a substantial right in a special proceeding. Shannon v. State, 18 Wis. 604; Witter v. Lyon, 34 Wis. 564; In re Day, 34 Wis. 638. The proceeding assailed was civil and not criminal. The two are distinguished, as are actions, by the character of the rights to be vindicated and the remedy sought. A civil proceeding is one the purpose of which is to redress private grievances and to enforce or protect private rights; while a criminal proceeding is to punish an affront to public rights, namely, the authority and dignity of the court. The order or judgment sought and pronounced is a most cogent consideration in identifying the one or the other. State ex rel. Chappell v. Giles, 10 Wis. 101; Shannon v. State, supra; In re Day, 34 Wis. 638; In re Murphey, 39 Wis. 286; In re Pierce, 44 Wis. 411; Rapalje, Contempt, § 21. Vhere the act charged as contempt is the nonpayment of money to another party, and the remedy prayed and granted is the compulsion of such payment by arrest and imprisonment until it is done, there can be no doubt that the proceeding is civil in its character. Vhether or not the same act might also support a criminal proceeding on behalf of the state, having for its only purpose punishment for the defiance of the court’s authority, we need not decide; the proceeding cannot serve both purposes (In re Pierce, supra); and in the record before us the private end and civil character is clearly dominant. This court has repeatedly declared its policy to refuse to review by certiorari appealable orders or judgments. State *230ex rel. C. & N. W. R. Co. v. O., A. & B. W. R. Co. 100 Wis. 538; Harris, Certiorari, §§ 44, 87. This rule of policy is not predicated upon, any lack of jurisdiction or of power, but upon the idea that the primary function of this court is appellate, and that its powers of superintending control over other courts, like its other original jurisdiction, are “not to be exercised upon light occasion, or when other and ordinary remedies are sufficient,” as expressed by Mr. Justice WiNsnow in State ex rel. Fourth Nat. Bank v. Johnson, 103 Wis. 591. As the ordinary appellate revisory powers of this court have been found sufficient in the past, with extremely rare exceptions, it is believed that in the future ■emergencies transcending their sufficiency will seldom occur. The record before us does not invite the exercise of the unusual power called into operation in State ex rel. Fourth Nat. Bank v. Johnson, supra; it presents a pertinacity in contempt on the part of the relator seldom equaled, and, further, .exhibits an entire and unexcused neglect to present those questions of jurisdiction and of error now urged, by appeal, where they might all have been considered and any injustice corrected. In the light of these facts, now more fully brought before us by the return, we are convinced that no proper case is presented for review of the proceedings upon this writ.
By the Court.— Let the writ of certiorari be quashed.